Exhibit 10.2

     
DATED
  30 September, 2010

(1)   EPO (NORMAN) LIMITED and EPO (NORMAN 2) LIMITED   (2)   CARTESIAN LIMITED

DEED OF VARIATION
of a lease of
8 Gate Street London WC2
(FORSTERS LOGO) [c61288c6128800.gif]
Forsters LLP
31 Hill Street
London W1J 5LS
Tel: 020 7863 8333
Fax: 020 7863 8444
Email: Enquiries@Forsters.co.uk
Ref: MH/24626.353

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page No.  
1. Definitions and Interpretation
    1  
 
       
2. Variations of the Lease
    2  
 
       
3. Tenant’s covenant
    2  
 
       
4. Applicable Law and Jurisdiction
    2  
 
       
5. Rights of Third Parties
    2  
 
       
THE SCHEDULE
    3  
 
       
Variations to the Lease
    3  

i



--------------------------------------------------------------------------------



 



DEED OF VARIATION

     
DATE:
  30 September, 2010

PARTIES:

(1)   EPO (NORMAN) Limited (Company Registration Number 04676673) whose
registered office is at Europa House 20 Esplanade Scarborough North Yorkshire
YO11 2AQ and EPO (NORMAN 2) LIMITED (Company Registration Number 0469212) whose
registered office is at Europa House 20 Esplanade Scarborough North Yorkshire
YO11 2AQ (“the Landlord”)

(2)   CARTESIAN LIMITED (Company Registration Number 03230513) whose registered
office is at Descartes House 8 Gate Street London WC2A 3HP (“the Tenant”)

Recitals

A    This Deed is supplemental to the Lease by which the Premises were demised
for the Term subject to the payment of the rents reserved by the Lease and the
observance and performance of the tenant’s covenants and the conditions
contained in it.   B    The reversion immediately expectant on the determination
of the Term is registered at the Land Registry under Title Number LN201213 of
which the Landlord is the registered proprietor and the unexpired residue of the
Term remains vested in the Tenant.   C    The parties have agreed to vary the
Lease on the terms set out in this Deed.

IT IS AGREED as follows:

1.   Definitions and Interpretation

1.1   In this Deed unless the context otherwise requires the following words and
expressions shall have the following meanings:

         
 
  the Lease:   a lease of the Premises dated 23 November 2000 and made between
Sun Life Assurance Company of Canada (UK) Limited (1) and the Tenant (2) and
includes any variations thereto in any deeds and documents supplemental to the
Lease whether or not they are expressed to be so;
 
       
 
  the Premises:   the premises demised by and more particularly described in the
Lease and known as 8 Gate Street London WC2;
 
       
 
  the Term:   the term of years granted by the Lease and includes any
continuation or extension of the Term and any holding over whether by statute,
at common law or otherwise;

1.2   The expression “the Landlord” includes the person in whom the reversion
immediately expectant on the determination of the Term is for the time being
vested.

1.3   The expression “the Tenant” includes its successors in title.

1



--------------------------------------------------------------------------------



 



1.4   Covenants made by or binding upon any party which for the time being
comprises more than one person shall be deemed to be joint and several.

1.5   Nothing herein contained shall release or in any way lessen the liability
of any person to the Landlord under the covenants and conditions contained in
the Lease or constitute a waiver of any outstanding breach.

1.6   Nothing herein contained shall be deemed to permit any action not herein
expressly permitted.

1.7   Any covenant by the Tenant not to do any act matter or thing shall be
construed as including a covenant by the Tenant that such act matter or thing
shall not be done.

1.8   Any reference to a specific statute or statutory provision includes
references to any statutory modification extension or re-enactment of such
statute or statutory provision and to any regulations orders bye-laws or other
subordinate legislation made under such statute or statutory provisions from
time to time.

1.9   Words importing one gender import any other gender words importing the
singular import the plural and vice versa and any reference to a person includes
a reference to a company authority board department or other body.

1.10   Headings are for ease of reference only and shall not affect the
construction of this Deed.

2. Variations of the Lease

2.1   Variations made

    From and including the date of this Deed, the Lease shall be read and
construed as varied by the provisions set out in the Schedule.

2.2   Lease remains in force

    The Lease shall remain fully effective as varied by this Deed.

3. Tenant’s covenant

    The Tenant covenants to observe and perform the tenant’s covenants in the
Lease as varied by this Deed.

4.   Applicable Law and Jurisdiction

4.1   This Deed shall be governed by and construed in all respects in accordance
with the laws of England and Wales.

4.2   Proceedings in connection with this Deed shall be subject (and the parties
irrevocably submit) to the exclusive jurisdiction of the English and Welsh
courts.

5.   Rights of Third Parties

    A person who is not a party to this Deed has no rights under the Contracts
(Rights of Third Parties) Act 1999 in relation to it.

2



--------------------------------------------------------------------------------



 



This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it
THE SCHEDULE
Variations to the Lease

1.   Deletion of existing clause

    Clause 7.4 of the Lease shall be deleted.

2.   Rent free periods

In respect of each of the inclusive periods 29 September 2010 to 28
January 2011, 29 September 2011 to 28 January 2012 and 29 September 2012 to 28
January 2013 the Rent as referred to and first payable under the Lease shall be
a perppercorn (if demanded) but without prejudice to the Rent as referred to and
first payable under the Lease at all other times.

         
EXECUTED as a deed by
    )  
EPO (NORMAN) LIMITED
    )  
acting by a director and its secretary/
    )  
two directors
    )  

       
Signature 
/s/ Fraser Kennedy    
 
Fraser Kennedy     
 
    Director
 
     
Signature
/s/ Marie Adlam    
 
Marie Adlam     
 
    Director/Secretary

3



--------------------------------------------------------------------------------



 



         
EXECUTED as a deed by
    )  
EPO (NORMAN 2) LIMITED
    )  
acting by a director and its secretary/
    )  
two directors
    )  

       
Signature 
/s/ Fraser Kennedy    
 
Fraser Kennedy     
 
    Director
 
     
Signature 
/s/ Marie Adlam    
 
Marie Adlam     
 
    Director/Secretary

         
EXECUTED as a deed by
    )  
CARTESIAN LIMITED
    )  
acting by a director and its secretary/
    )  
two directors
    )  

       
Signature 
/s/ Micky K Woo     
 
Micky K Woo     
 
    Director
 
     
Signature 
/s/ Dermod Ranaghan    
 
Dermod Ranaghan     
 
    Director/Secretary

4